Per Curiam,
The question whether there was any negligence on the part of the defendant in conducting the shooting of the plaintiff’s well was fairly and correctly left to the jury under proper in*345structions by tbe court below. Tbe jury found a verdict in favor of the defendant and thereby determined that tbe defendant was not guilty of negligence. As there was no contract of guaranty that the well should be shot without any resulting injury, there could be no liability resulting from a breach of contract. As there was no other source of liability except these two the plaintiff could not recover. The assignments of error are all without merit and must be dismissed.
Judgment affirmed.